Citation Nr: 0028811	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-27 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee 
sprain, prior to January 6, 1998.  

2.  Entitlement to a current evaluation in excess of 10 
percent for residuals of a right knee sprain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from April 1977 to April 1980. 

This matter was previously before the Board on two occasions.  
In March 1999, it was remanded for additional evidentiary 
development, and in April 2000, it was remanded for a 
personal hearing.  All development and due process being 
completed, the case is again before the Board for appellate 
review.  

Prior to March 1, 1999, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") was known as 
the United States Court of Veterans Appeals.  

On October 7, 1996, the veteran submitted his request to 
reopen his claim for a compensable rating for his right knee 
disability.  The subsequent rating decision dated in February 
1997 continued a noncompensable rating.  It is from this 
rating decision that the veteran began his appeal.  A rating 
decision dated in April 1998 granted a 10 percent rating for 
right knee sprain, effective from January 6, 1998.  

The Court has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Accordingly, the Board will consider the veteran's appeal for 
a compensable evaluation prior to January 6, 1998, and a 
rating in excess of 10 percent from January 6, 1998.  


FINDINGS OF FACT

1.  Prior to January 6, 1998, no recurrent subluxation, 
lateral instability or restricted right knee motion was 
demonstrated.   

2.  Since January 6, 1998, residuals of a right knee sprain 
are manifested by x-ray evidence of posttraumatic arthritis, 
range of motion from zero to 90 degrees, chronic pain and 
tenderness, limited endurance, and the inability to walk at 
times without the assistance of a knee brace and cane.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right knee 
sprain prior to January 6, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes (DC) 5257, 5260, 5261 (1999). 

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a current 20 percent disability rating for 
right knee sprain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (1999).

3.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a current separate 10 percent disability 
rating for arthritic changes of the right knee, as a residual 
of a right knee sprain, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation is well grounded and adequately developed.  The 
veteran's assertion that his disability is worse than 
currently evaluated is sufficient to state a plausible, well- 
grounded claim.  See Arms v. West, 12 Vet. App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Schedule) and are intended 
to represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

The words "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (1999).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (1999).  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvement of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

It is the intention of the Schedule to recognize actually 
painful, unstable, or mal- aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59 (1999); see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261 for limitation of extension of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected right knee disability.

In a July 1980 rating decision, service connection was 
granted for right knee sprain, and a zero percent disability 
rating was assigned.  The basis for the grant was that the 
veteran sprained his right knee in service, in 1978, and was 
treated with a cast.  At the VA examination in June 1980, for 
rating purposes, the veteran complained of giving way when 
ambulating, and the range of motion was from zero degrees of 
extension to 135 degrees of flexion.  Based on the veteran's 
service history and the June 1980 VA examination results, 
service connection was granted for the right knee disability.  

February 1985 VA outpatient treatment records show that the 
veteran complained of swelling of the right knee.  The 
examiner noted that the veteran had full range of motion, 
with pain, for the right knee.  The diagnosis was right knee 
injury residuals.  July 1985 VA outpatient treatment records 
reveal that the veteran could bend his knee, and that he 
complained of stiffness.  

October 1988 VA treatment records show that the veteran had 
subjective complaints of pain.  Objectively, he was able to 
heel and toe walk, and bend the right knee.  There was no 
pain in passive motion of patellae, and there was no 
effusion, no loss of motion, and no instability.  There was 
no tenderness in either knee.  

In February 1989, the veteran was seen at VA for complaints 
of pain in the right knee.  Examination revealed that there 
was some tenderness around the right patella, but otherwise 
the examination was normal.  

May 1990 VA treatment records show that the veteran had 
subjective complaints of right knee pain.  By history it was 
noted that the veteran had chronic right knee pain; the 
assessment for the examination was chronic knee pain.  

In February 1991, the veteran underwent a VA orthopedic 
examination.  Physical examination of the right knee showed 
no evidence of atrophy measuring 18 inches in circumference 
in the mid thigh areas, equally and bilaterally.  The joint 
line measurements were equal and bilateral at 13 1/2 inches.  
The knee extended to zero degrees, and flexion was to 130 
degrees.  The ligamentous support was medially and laterally 
sound and the cruciate ligament was also intact.  The 
examiner's diagnosis was:  History of sprain, right knee, 
with minimal symptoms and no significant physical findings at 
that time.  Corresponding x-rays of the right knee revealed 
no radiographic evidence of fracture of either recent or 
remote origin.  The patellofemoral and knee joints were not 
significantly pathologic.  Periarticular soft tissues were 
not remarkable.  

In April 1991, the veteran was authorized to acquire a knee 
brace for his right knee.  April 1991 VA outpatient treatment 
records show that that the veteran complained that his right 
knee hurt all of the time.  The range of motion was from zero 
degrees of extension to 140 degrees of flexion.  The 
assessment was patellar femoral pain.  

In May 1991, the veteran testified at a personal hearing at 
the RO.  At that time he reiterated his contentions of having 
right knee pain.  The veteran testified that he could not run 
or play basketball due to his right knee, and that he had to 
wear a knee brace for support.  He indicated that the knee 
brace also limited him in his activities. The veteran 
indicated that he used to be able to walk two or three miles, 
and that he currently could only walk a mile.  The veteran 
testified that he had swelling of the knee and stiffness.  He 
indicated that he was seen at VA for treatment for his knee 
on a regular basis.  

In April 1992, the Board issued a decision wherein it denied 
the veteran entitlement to a compensable evaluation for his 
right knee disorder.  

In October 1996, the veteran initiated this claim for an 
increased rating for his right knee disability.  He indicated 
that his knee was more unstable, that it locked up and gave 
out, especially when the weather changed.  

A January 1997 VA orthopedic examination revealed that the 
veteran had subjective complaints of discomfort in his knee.  
He stated that the discomfort appeared to be in the 
subpatellar area in the anterior aspect of the knee.  
Examination of the lower extremities showed no evidence of 
thigh atrophy, and the measurement was 18 inches in 
circumference in the mid thigh areas; which were equal 
bilaterally.  Joint line measurements were equal bilaterally 
at 13 inches.  Extension was zero degrees, and flexion was to 
140 degrees.  The medial and lateral ligaments were sound and 
the cruciate ligament gave a negative drawer sign.  The 
patella was freely movable, and it showed no evidence of 
crepitus or grating at that time.  The diagnostic impression 
was history of injury, right knee, presently with discomfort 
of uncertain etiology.  The corresponding x-rays of the right 
knee showed subtle bony abnormality, probably due to prior 
orthopedic fixation.  

On January 6, 1998, the veteran underwent another orthopedic 
examination.  His subjective complaints were that he had pain 
in the right knee, nocturnal, and with weather changes, and 
the pain was in the infrapatellar area.  Physical examination 
revealed that there was not any significant atrophy of the 
thigh mechanism, and it measured 18 inches in circumference, 
equal bilaterally.  Joint line measurements were equal 
bilaterally at 14 inches.  Extension was to zero degrees and 
flexion to a maximum of 120 degrees on the right side.  The 
diagnosis was history of injury, right knee, with subsequent 
development of early osteoarthritic changes, presently 
associated with slightly diminished full flexion as noted 
above.  Corresponding x-rays of the right knee showed that 
there was a small area of increased density seen located in 
the upper right tibia.  That finding was consistent with bone 
infarct versus a focus of old infection.  

In an April 1998 rating decision, the RO increased the right 
knee sprain disability from zero percent to 10 percent 
disabling.  As indicated in the April 1998 Supplemental 
Statement of the Case, the RO rated the knee disability by 
analogy to instability of the knee under Diagnostic Code 
5257.  The RO found that the veteran's disability had 
increased in severity, effective January 6, 1998, the date of 
the last VA orthopedic examination.  

In a May 1998 reply correspondence, the veteran indicated 
that he was not satisfied with the 10 percent rating, and 
that he desired to continue his appeal.  

November 1998 VA outpatient treatment records show that the 
veteran was seen for other reasons, but it was noted that he 
needed follow-up examination of the knee.  

In December 1998, the veteran had a personal hearing before a 
Veterans Law Judge (formerly referred to as Member of the 
Board).  At that time he testified that his right knee hurt 
on a daily basis; and he rated the pain as an 8, on a scale 
of 1 to 10, with 10 being the most painful.  The veteran 
indicated that his knee swelled, and that it locked up and he 
was unable to fully extend or flex the knee.  In a typical 
month, the veteran stated that he had 4 to 5 episodes of 
swelling, locking or giving way.  The veteran's friend 
testified that she observed that the veteran had problems 
with his knee on a daily basis.  She said that the veteran's 
knee had given way while she was walking with him, and he had 
to lean on her for support.  The veteran reiterated that he 
was in constant pain with his right knee.  In March 1999, the 
Board remanded the case for further development, including 
further physical examination of the veteran.  

In a March 1999 lay statement, the veteran's friend 
essentially reiterated what she had said at the personal 
hearing, and indicated that the veteran was unable to work 
due to his knee disability.  In June 1999, and August 1999, 
the Social Security Administration (SSA) indicated that there 
were no medical records available from SSA for VA to review.  
(The Board notes that an October 1999 rating decision denied 
entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities.  The 
veteran did not appeal that decision).    

On July 28, 1999, the veteran underwent further VA orthopedic 
examination.  The claims folder was available for the 
examiner's review.  The veteran reported that he had 
continued to have pain in the knee since his fall in 1978.  
It was very weak, it occasionally gave way, and the knee 
swelled.  His knee had gotten worse since he had right hip 
surgery, to where he could not even pick the knee up off of 
the bed.  The veteran reported that he did not have full 
motion of the knee, and that he used a cane full time.  He 
had pain when he put weight on the knee.  He had had traction 
pins both above and below the knee because of his hip 
surgery.  There had been no surgery to the knee and no 
injections to the knee.  

Physical examination of the right knee revealed range of 
motion of zero degrees of extension to 90 degrees of flexion.  
The examiner reported that the veteran had no quad strength 
to speak of, and that he could not lift the leg up off the 
bed in a straight leg raise fashion.  He could extend it to 
antigravity, but it was weak.  There was patellofemoral 
crepitus and tenderness over the medial joint line.  The 
examiner (again) stated that motion was 0-90, and that the 
knee seemed stable to varus-valgus stress, anterior-posterior 
translation.  The examiner stated that the pivot was 
difficult to assess, as was Mcmurray.  The examiner noted 
that the diagnostic studies (x-rays) showed medial 
compartment post-traumatic arthritis, right knee, mild; 
previous traction pin placement across the tibia and distal 
femur.  The examiner's diagnosis for the orthopedic 
evaluation was "post-traumatic arthritis, right knee, with 
weakness and moderate symptomatology."  In the discussion 
section, the examiner stated:

I have been asked, per the (Board's) Remand, to answer 
specific questions in regards to this veteran's right 
knee.  I have been asked to review the medical record 
and examine the veteran and this has been done.  I have 
been asked to indicate any degrees of loss of motion due 
to pain on use or weakened movement, and this has been 
addressed in the physical exam portion of this report.  
His motion is 0-90.  He has weak quad strength and 
cannot lift the leg up off the bed.  I have been asked 
to state about the excess fatigability.  This is very 
difficult to ascertain, as the veteran is walking with 
two crutches due to loss of a hip joint on that side.  

In a January 2000, Supplemental Statement of the Case, the RO 
informed the veteran that the 10 percent rating was 
continued.  The RO determined that the weakness the veteran 
exhibited during the July 1999 VA examination was not the 
result of his right knee disability, but rather was the 
result of the non-service connected right hip fracture-
dislocation, status post, a total right hip replacement due 
to a motor vehicle accident that occurred after military 
discharge.  The RO also determined that while the veteran had 
been evaluated under the rating code for instability of the 
knee, review of the case led the RO to reclassify the 
disability under limitation of motion as a result of post-
traumatic arthritis of the leg.  The RO concluded that the 
evidence of record did not demonstrate instability of the 
knee, and that under any code the veteran was only 10 percent 
disabled.  

In an April 2000 ruling in the veteran's favor, a motion for 
a new personal hearing was granted.  

In September 2000, the veteran testified at a videoconference 
hearing before a Veterans Law Judge.  Therein, the veteran's 
representative stated that the veteran did not like the way 
the RO had changed the Diagnostic Code from 5257, for 
instability, to the diagnostic codes for arthritis and 
limitation of motion.  The representative also essentially 
argued that the VA's General Counsel opinions should have 
been used with regard to which Diagnostic criteria to rate 
the veteran's right knee disability.  The representative 
further argued that the VA examiner in July 1999, used the 
term "moderate" to describe the veteran's level of 
disability, and that the RO instead described the veteran's 
knee disability as "mild to moderate."  In sum, the veteran 
again testified that he had instability of the knee, that it 
gave way, and that he felt at times that he would fall.  The 
veteran used a brace for the knee a majority of the time, and 
he had worn it for the past 4 or 5 years.  The veteran again 
described that he had pain with movement of the knee.  

The Board has reviewed the record in its entirety and 
determines that an increased rating and a separate rating for 
arthritis are warranted in the veteran's case for the periods 
specified and discussed below.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In this regard, the Board determines that, prior to 
January 6, 1998, the veteran was not entitled to a 
compensable evaluation for his right knee disability.  That 
is, the evidence on record at that time indicated that the 
veteran essentially had no limitation of motion of the right 
knee, and that, overall, the objective evidence of record 
indicated no impairment of the knee.  Indeed, the Board 
determined the same in its April 1992 decision when it denied 
a compensable rating for the right knee disability.  After 
the Board's April 1992 decision, the veteran was evaluated at 
VA on January 28, 1997.  At that examination, even though he 
had subjective complaints of pain, the veteran had full range 
of motion of the knee, from zero to 140 degrees.  There was 
no indication that there was degenerative arthritis, or any 
type of arthritis, of the knee.  In fact, the concluding 
diagnosis was that the veteran had discomfort of "uncertain 
etiology."  This type of disability picture comports with a 
zero, or noncompensable rating.  The Board finds that it was 
not until the January 6, 1998 VA examination that a 
"compensable" disability picture was shown.  It was at that 
time that the veteran's right knee symptomatology reflected 
instability of the knee and arthritis of the knee.  

Regarding instability of the knee, the Board determines that, 
from the January 6, 1998 examination and forward, the 
subjective complaints and objective evidence of record 
together comport with a showing of moderate instability of 
the knee, pursuant to Diagnostic Code 5257.  To that extent, 
the Board points out that the veteran has consistently 
testified under oath to locking or giving way of the knee, 
and his friend, who testified and wrote a lay statement on 
his behalf, indicated that she had to hold the veteran up 
when the two of them were walking together and the veteran's 
knee locked up.  This supportive statement is evidence in 
favor of the veteran's claim.  The VA examiner in January 
1998 did not comment on instability necessarily, but the 
examiner noted that the veteran wore a knee brace.  
Thereafter, at the July 1999 VA examination, the examiner 
expressly stated that the knee seemed stable to varus-valgus 
stress.  Most importantly, the VA examiner in July 1999 
stated that the veteran could not lift the right leg, and 
that the right knee had weakness and "moderate 
symptomatology." 

With regards to the pertinent facts above, there is probative 
evidence both for and against the veteran's claim.  When the 
evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving all 
benefit of the doubt in the veteran's favor, the Board 
determines that the veteran has symptoms associated with 
"moderate" instability of the knee.  Again, the VA examiner 
in July 1999 concluded that the veteran's restrictions were 
attributable to the right knee weakness and "moderate" knee 
symptomatology.  That opinion, and the fact that the veteran 
has used a knee brace and cane for support, for more than 
4 years, warrants an increased evaluation in this case.  38 
U.S.C.A. § 5107(b) (West 1991).  

However, the Board does not find that more than a 20 percent 
evaluation is in order for right knee sprain under DC 5257 
because the evidence of record does not show symptomatology 
of more than a "moderate" instability of the knee or 
moderate impairment.  The VA examiner in July 1999 concluded 
that the veteran's restrictions were attributable to the 
right knee weakness and "moderate" knee symptomatology.  No 
examiner has described the knee disorder as more than 
moderate.  The Board finds, therefore, that the combination 
of manifestations constitutes moderate impairment of the 
knee, but no more, and that a 20 percent disability rating is 
warranted in accordance with Diagnostic Code 5257.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (the Board must 
consider all of the functional limitations resulting from the 
service-connected disability, even if the disability is not 
rated based on limitation of motion).

Next, in addition to the veteran's moderate knee impairment, 
the pain, tenderness, and crepitance of the right knee 
disorder is manifested by x-ray evidence of "post traumatic 
arthritis."  In the January 2000 supplemental statement of 
the case, the RO noted that the currently-assigned 10 percent 
rating was based on DC 5010 pertinent to rating arthritis.  
In response to the representative's arguments that the VA's 
General Counsel opinions are applicable in the veteran's 
case, the following analysis is provided.  General Counsel 
opinion 23-97 acknowledges that if the veteran has arthritis 
as well as instability in the affected joint, the resulting 
disabilities may be rated separately under Diagnostic Codes 
5257 and 5003.  VAOPGCPREC 23-97.  

Important to this analysis is that, pursuant to Diagnostic 
Code 5010, arthritis, due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The veteran's arthritis was 
diagnosed as posttraumatic arthritis, which is arthritis due 
to trauma.  Therefore, it will be rated as degenerative 
arthritis.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion of the knee joint 
is in accordance with Diagnostic Codes 5260 and 5261.  The 
normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).

Indeed, the evidence does not show that actual flexion of the 
right knee is limited to 45 degrees, or that extension is 
limited to 10 degrees, which is what must be shown to warrant 
a compensable rating strictly under the criteria for 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261.  In this veteran's case, the most 
recent documented range of motion of the right knee, of zero 
degrees of extension to 90 degrees of flexion, constitutes 
some limitation of motion of flexion, although noncompensable 
pursuant to Diagnostic Codes 5260 and 5261.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are applicable to 
evaluations based on Diagnostic Code 5260 or 5261, based on 
limitation of motion.  The "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98.  
Applying §§ 4.40, and 4.45 to this case, the examiner 
identified that the veteran had limitation of flexion to 
90 degrees as a result of pain; extension remained normal at 
0 degrees.  The findings of this examiner are of high 
probative value as to the effects of pain, since this 
particular examiner noted that specific attention and 
examination were given for the express purposes of 
determining the effects of pain on limitation of motion.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the Board's 
duty to determine the credibility and weight of evidence).  
Fatigability was not able to be evaluated at the last VA 
examination because the veteran was on crutches.  Given the 
examiner's conclusions, a 0 percent rating is appropriate 
under DCs 5260 and 5261, even considering the effects of 
pain.  38 C.F.R. § 4.71a.  

Nevertheless, if there is swelling, muscle spasm or 
satisfactory evidence of painful motion in the knee, a major 
joint, a 10 percent rating is warranted under Diagnostic Code 
5003 and 38 C.F.R. §§ 4.45(f), 4.59 (1999).  The evidence 
detailed above does not show swelling or muscle spasm.  
However, the veteran has consistently complained of, and 
testified under oath to, painful motion.  The Board finds his 
complaints of painful motion credible, and accepts them as 
satisfactory evidence of the presence of painful motion.  
Accordingly, a 10 percent rating is warranted.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Diagnostic Code 5003 (1999); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Based on the above analysis and for the aforementioned 
reasons, the Board finds that the veteran does have painful 
motion of the right knee due to arthritis warranting a 
separate 10 percent evaluation, but not more.  

Accordingly, the veteran's claim is granted to the extent 
indicated above.


ORDER

A compensable rating for right knee sprain prior to January 
6, 1998, is denied.  

A current 20 percent disability rating for right knee sprain 
is granted, subject to the law and regulation pertaining to 
the payment of monetary benefits.

A current separate 10 percent disability rating for arthritis 
of the right knee is granted, subject to the law and 
regulation pertaining to the payment of monetary benefits.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

